Citation Nr: 0423291	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  98-19 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to the proceeds from the veteran's National 
Service Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs

Appellee represented by:	E. H. Herrod, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, J.M.F., and D. G.

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

This is a contested claim.

The deceased veteran had active service from October 1943 to 
May 1945.  He died in January 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center (RO&IC) of the Department of Veterans 
Affairs (VA).  This matter involves a dispute between four of 
the veteran's children, represented by the appellant, and 
J.M.F., for recognition as the beneficiary of the veteran's 
NSLI policy.  J.M.F., listed as appellee on the title page 
was a long term companion of the veteran.

The parties testified at a Travel Board in November 2000 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony, as well as commentary by the appellant on her 
testimony, is associated with the claims file.  The hearing 
was at the North Little Rock, Arkansas RO.  Other than 
adjudication of the insurance matter, handled through the 
RO&IC, the North Little Rock RO has jurisdiction of the 
claims folder.

In June 2001, the Board remanded the case to the RO for 
additional development and consideration of additional 
evidence.  The RO returned the case to the Board for further 
appellate review.  In April 2002, the Board remanded the case 
to the RO&IC in April 2002 for additional development.  The 
RO&IC completed the additional development to the extent 
possible and returned the case to the Board for further 
appellate review.


FINDING OF FACT

On February 28, 1993, the veteran named J.M.F. as the sole 
beneficiary of his NSLI policy, and undertook an overt action 
reasonably designed to effectuate that intention.


CONCLUSION OF LAW

J.M.F. is the last-named beneficiary of the veteran's NSLI 
policy and the person entitled to all proceeds.  38 U.S.C.A. 
§ 1917 (West 2002); 38 C.F.R. § 8.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the appellant submitted her claim as the 
putative beneficiary.  The VCAA redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel 7-2003 (November 19, 2003).  It is not at all 
certain that the VCAA applies to this type case.  Assuming it 
does, the Board will address the RO's actions after receiving 
the appellant's assertion of her status as beneficiary.

The appellant initiated her efforts to prevent payment of the 
insurance proceeds to the appellee in January 1998.  In a 
letter dated in February 1998, the RO informed the appellant 
that she was not the last named beneficiary of the policy and 
informed her of the type evidence she could submit to try and 
show the veteran evidenced a change in intent as to who would 
receive the proceeds.  The appellant then submitted copies of 
various papers, one of which purports to be a probate 
document, which do not contradict the veteran's last 
designation of beneficiary.  In a letter dated in March 1998, 
the RO informed the appellant that she needed to provide 
proof of her allegations that the veteran did not intend the 
appellee to receive the policy proceeds within 15 days.  A 
Report of Contact dated in March 1998 reflects that the 
appellant was informed to obtain witness statements and 
official reports which may tend to show the veteran's last 
intent.

In March 1998, the appellee applied for the policy proceeds 
as designated beneficiary and was informed of the appellant's 
claim.  In June 1998, the RO informed the appellee that the 
RO had allowed the appellant the opportunity to provide 
evidence which would support her claim.  In a letter dated in 
September 1998, the RO informed the appellant that her claim 
to the policy proceeds was disallowed and fully explained the 
appeal procedures available to her.  Another letter to the 
appellee also dated in September 1998 apprised the appellee 
of the status of the case.

The June 2001 Board remand instructed the RO to comply with 
the then newly enacted VCAA.  In a letter dated in October 
2002, the RO requested the appellant to provide evidence 
which showed the veteran was not aware that the appellee was 
the beneficiary of his policy as she claims.  The RO also 
requested the addresses of her siblings.  The RO contacted 
the appellant's siblings and requested they provide sworn 
statements as concerned any personal knowledge they had 
related to the veteran's designation of the beneficiary of 
his policy.  The RO sent similar letters to a slate of 
witnesses provided by the appellant.

While there is not a single designated VCAA letter to the 
appellant, the RO, via a number of separate letters, has 
consistently informed the appellant of the evidence needed to 
support her contention and that the RO would assist her with 
obtaining evidence she identified as supporting her 
assertions.  Thus, the Board finds that the RO provided 
adequate notice of the VCAA.  38 C.F.R. § 3.159(b)(1) (2003); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, __ Vet. App. ___, No. 01-
944 (June 24, 2004), held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, even if the adjudication 
occurred prior to the VCAA.  Pelegrini, slip op. at 10.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the appellant for the reasons specified 
below. 

First, the law is now clear that the RO did not commit error 
via the initial decision, as the VCAA notice requirement did 
not exist at that time.  Id.

As set forth above, the RO has repeatedly informed the 
appellant of her rights and the evidence needed to support 
her claim, and she has responded throughout the appeal period 
by identifying evidence and witnesses she believed supported 
her case.  Thus, the Board also finds that any procedural 
deficiency as concerns the timing of the VCAA notice is 
harmless and has not prejudiced the appellant in the pursuit 
of her claim.  As noted, the appellant's case has been under 
continued development.  Thus, the Board has clear evidence as 
to how the appellant would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Accordingly, in light of VCAA 
notice having been provided, and the fact that the appellant 
has demonstrated by her actions, including those after 
receipt of VCAA notice, that she understood the evidence 
needed, the Board finds no prejudice to the appellant.  
Pelegrini, slip op. at 11-12; see also Conway v. Principi, 
353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO has provided numerous 
letters to the appellant which informed her of the evidence 
needed.  The RO contacted or so attempted the slate of 
witnesses which the appellant provided and requested sworn 
statements of any knowledge possessed by the witnesses as 
concerns the veteran's intent.  All evidence obtained or 
received by the RO has been associated with the claim file, 
including the evidence submitted by the appellant after the 
Travel Board Hearing.  There are no outstanding requests for 
additional evidence to be obtained by the RO.  The Board 
finds that VA has complied with the duty to assist the 
appellant with the development of her claim.  38 C.F.R. 
§ 3.159(c) (2003).

As concerns the contested claim status of this case, the RO 
has kept the appellant and appellee informed of the status of 
the case, associated evidence from both with the claim file, 
and issued a copy of the statement of the case (SOC) and the 
supplemental SOC to both the appellant and the appellee.  In 
a letter dated in January 1999, the appellee was notified of 
the appellant's substantive appeal and the fact that she 
requested a Travel Board.  The appellant and the appellee 
both testified at the Travel Board.  Therefore, the 
applicable contested claims procedures have been complied 
with.  38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2003).

Historical overview.

The general posture of this case is that the appellee is the 
deceased veteran's long-time companion, with whom he lived 
for a number of years.  The veteran apparently designated her 
the sole beneficiary of his NSLI policy on a VA Form 29-336, 
dated February 23, 1993.  There are no known changes or 
designations of beneficiary of record subsequent to the 
designation of February 23, 1993.

The appellant is the oldest surviving child of the deceased 
veteran.  The appellant avers that it was the veteran's 
intent that four of his six children would share the proceeds 
of the policy.  The appellant avers that, in 1993, the 
veteran intended to update his NSLI designation of 
beneficiary to reflect his named four children as 
beneficiaries, and asked her to obtain her siblings' married 
names and social security numbers to effect his intent.  The 
appellant asserts that the appellee had the veteran sign a 
blank VA Form 29-336 under the pretense that she would insert 
the children's names but, instead, inserted her name as the 
sole beneficiary.

There is one central, crucial, and overriding aspect of this 
case; specifically, although the appellant, in part, seeks to 
prove her case by showing the appellee to have fraudulently 
signed the veteran's name on at least one occasion for her 
personal benefit, the appellant makes no averment that the 
signature on the February 28, 1993, VA Form 29-336 is not 
that of the veteran.  As noted above, the appellant maintains 
the veteran signed a blank form under the impression that 
four of his children would be listed on the form as 
beneficiaries, as supposedly was done another form which the 
appellee said required correction.

There is a significant amount of litigation between the 
appellant and appellee pending in the local North Little 
Rock, Arkansas, Court system, to include Probate matters, 
some of which the Board is advised is being held in abeyance 
pending the outcome of this case.

Factual background.

The record reflects that the veteran obtained the policy in 
November 1943 and named his mother the sole beneficiary.  In 
August 1947, the Craighead County, Arkansas, Probate Court 
issued Letters of Guardianship to a corporate guardian as a 
result of the veteran having been declared incompetent.  A 
June 1947 rating decision also reflects the veteran as 
incompetent.  Further, in the 1960s, the veteran was 
incarcerated and remained so until 1985.

An affidavit executed by the veteran's mother, B.H., on April 
21, 1967, states that she renounced all her rights as prior 
designated beneficiary and that, in light of the fact that 
the veteran married and fathered children after purchasing 
the NSLI policy, his wife and children should share the 
proceeds.  The affidavit also relates that the veteran agrees 
with the change and consents to the change in the beneficiary 
by his having signed the affidavit.  The veteran's signature 
appears on the affidavit.  The jurat reflects the affidavit 
as sworn, but it does not specifically certify that all 
parties were before the notary.

A VA Form 29-336, dated May 8, 1967, reflects the veteran 
designated his former wife, B.H., and four children, the 
appellant, J.H., G.H., and L.M.H., as equal beneficiaries.  
The form bears the veteran's signature and purportedly was 
executed at Jonesboro, Arkansas.  The witness' signature is 
illegible.  As is immediately evident, this document was 
executed during the time period when the veteran was deemed 
incompetent for both state and VA purposes.  Consequently, 
the form bears the notation on the left margin, 
"Incompetent", and "Do not release" on the right margin.  
In a letter dated May 22, 1967, the RO informed the veteran's 
guardian that the designation had been changed, and that it 
was entered and made a matter of record.
 
A January 1979 VA psychiatric examination report reflects 
that the veteran was deemed competent for VA purposes.  On 
May 29, 1979, the Craighead County, Arkansas, Probate Court 
issued an Order of Restoration, which declared the veteran 
competent.

As noted above, the February 28, 1993, VA Form 29-336, 
reflects the appellee as the sole beneficiary.  It also 
reflects the appellee's signature as witness.

A VA Form 29-0540, Insurance Telephone Inquiry, dated June 
22, 1993, reflects the veteran inquired into or requested 
tracking of a 1992 dividend.  In a June 15, 1993, letter, the 
RO informed the veteran that a check in the amount of $266.40 
was mailed to him and that it had been cashed.  The Board 
notes that this letter postdates the Form 29-0540.  
Apparently the June 22, 1993, form is a documentation of an 
earlier, perhaps telephone, inquiry by the veteran.

The Certificate of Death reflects that the veteran died on 
January [redacted], 1998.  The appellant submitted a VA Form 29-4125, 
Claim For One Sum Payment, dated January 21, 1998.  On 
January 27, 1998, the appellant transmitted a fax to the RO, 
which requested that the proceeds not be made to the appellee 
and related what consistently has been her contention 
throughout the case.  The appellant claims that, in January 
1993, the veteran called her and requested the current 
mailing addresses and correct married names of "all of his 
children" so he could update his life insurance policy and 
leave it to his children.  The veteran instructed her to 
provide the information to the appellee so she could prepare 
the form, as she wrote more legibly than he, and she would 
prepare the form.  The appellant relates that the appellee 
had the veteran sign the updated form.  Later, however, the 
appellee informed the veteran that she had to redo the form 
and had him sign a blank form on which she entered her name, 
and only her name, as beneficiary.  The appellant alleges 
that, since discovering the February 1993 designation of 
beneficiary, she has uncovered other instances of the 
appellee executing documents with the veteran's signature 
without his authorization.  She also alleges that the veteran 
continued to reside with the appellee solely out of fear.  He 
feared that, if he moved, she would have his parole revoked 
and he would be reincarcerated, and that she used the fact of 
her nephew's status as a policemen to enforce the threat.

After the RO's denial of her claim in a February 1998 letter, 
the appellant submitted a letter dated in March 1998.  
Attached to the letter were unsworn statements of a R.W. and 
E.N.  In his March 1998 statement, R.W. relates that he is a 
realtor and that he had known the veteran for three years, 
during which they became close.  Mr. W. relates that on 
several occasions the veteran stated that he wanted his 
children to have his military insurance policy.  Further, the 
veteran retained his services to locate another home for him 
and informed him that he was afraid he would receive no 
assistance from the appellee if he became ill.  Mr. W. 
relates that, from his many conversations with the veteran, 
he knows the veteran had no knowledge of a change in his 
beneficiaries, and that he feared the appellee and was happy 
to be moving.

E.W. related that she knew the veteran for 10 years, and that 
he frequently complained to her about the appellee, and that 
she drew all of his money out of the bank.  E.W.'s March 1998 
statement is handwritten and signed.  The appellant also 
provided a half-page typewritten addendum which supposedly 
reflects additional statements by E.W., but it is not signed 
by E.W.

The appellant also provided a copy of a social security check 
which she alleges the appellee forged and cashed after the 
veteran moved out.  The appellant provides no basis for how 
she purportedly knows these facts to be true.  The appellant 
also provided a copy of a deed executed in 1994 which 
contains only the veteran's typed name as grantee and another 
copy of the same deed which reflects "and [the appellee]" 
handwritten after the veteran's typed name.

In an October 1998 affidavit, the appellant relates that, in 
1993, the veteran called her and asked for her siblings' 
birth dates, married names, and addresses, but she could not 
recall them.  She related that, although they already were 
listed as beneficiaries on the policy, the veteran desired to 
update it with the daughters' married names.  The veteran 
called her and told her he had collected everyone's 
information except hers, and asked her to provide it to the 
appellee, which she did.

Also provided by the appellant is a document dated in July 
1997 which is titled, "First Codicil to the Will of Leslie 
Hill's Living Trust."  This document shows the veteran as 
having six children, two of which, L.H. (female) and L.H. 
(male) were not listed in the May 1967 designation of 
beneficiary and, according to the appellant, are not included 
in the current claim as beneficiaries.  This document makes 
no mention or reference to life insurance but only an 
indirect reference to property casualty insurance.

The appellant submitted a statement with her December 1998 
substantive appeal which essentially repeated the assertions 
set forth above.  She also denied assertions by the appellee 
that she and her siblings rarely involved themselves with the 
veteran until his final days, and she disputed the appellee's 
claims that she and the veteran acquired property jointly.

In a letter dated in May 1998, the appellee related that she 
met the veteran in 1982 or 1983 while he was incarcerated.  
She related that the veteran needed help with some legal 
papers and a place to stay if released from prison, because 
he could not return to his home town of Jonesboro, Arkansas.  
The appellee stated that the appellant and her siblings had 
nothing to do with the veteran until 1997, when they learned 
he had cancer.  The appellee related that she and the veteran 
purchased various property together, to include a mobile home 
and a house, and the veteran had stated that he did not want 
the children to have anything, because they had never done 
anything for him.  She also related that the veteran became 
ill too quick for the appellant to get everything changed 
into her name.  The appellee submitted a document dated in 
July 1997, which purports to be the veteran's grant of a 
durable power of attorney to her.  Also submitted is a Form 
1098 for 1997 from a creditor which reflects the amount of 
mortgage interest paid.  The form is made out to the veteran 
and the appellee.  She also submitted the purchase invoice of 
an automobile which reflects her name and the veteran's.


Travel Board testimony:

The appellant testified that the veteran took out the policy 
in 1967 and bragged about it.  He told her in 1993 he was 
updating his papers and wanted her to get all the kids 
married names, etc.  Later she called the veteran to provide 
the information, but he asked her to give it to the appellee, 
who would write it down.  The veteran told her it had been 
accomplished and that he also was making a will to get his 
affairs in order.  The appellant related that she visited the 
veteran and actually saw a completed, signed form, with the 
appellee having signed as a witness, which reflected her and 
her siblings as beneficiaries.  The veteran called a couple 
of days later and said the appellee told him it she needed to 
redo the form in order to make it neater.  Transcript (T), 
pp. 3-4, 15-16.

The appellant also related that she was appointed the 
veteran's guardian.  T, p. 8.  According to the appellant, 
the veteran wanted to relocate but he was afraid of the 
appellee, who threatened him with bodily harm.  The appellant 
finally moved the veteran out in August 1997 by returning him 
to her home after he was hospitalized, and he lived with her 
until his death. T, p. 12.  The appellant related that the 
veteran told her he could not get into his own accounts, and 
that he told her he did not want the appellee to have 
anything.  T, p. 14.  The appellant also related that her 
family visited her father every weekend while he was 
imprisoned, and that, in 1993, the veteran asked her to 
maintain possession of a an unidentified policy, because the 
appellee had been putting her name on a lot of things and did 
not want her putting her on name on "it".  T, p. 14-15.

The appellant expressed her view that it was illegal for the 
appellee to sign as a witness since she also was the supposed 
beneficiary.  T, p. 17.

The appellee testified that she met the veteran in 1982 
during her visits with her brother, who was in the same 
prison.  He asked her to obtain some papers he needed, for 
which he paid her.  She visited weekly, and during the times 
of her visits, she only saw one of the veteran's daughters, 
L.M.H., visit him during that time. T, pp. 22-23.  The 
appellee related that she appeared at the veteran's first 
parole hearing, because no-one else appeared in his behalf.  
In a sense, he was released to her in 1985.  Upon release he 
moved in with her.  They lived together for 12 yrs.  T, pp. 
25-26.  According to the appellee, the appellant did not 
visit that frequently until she learned the veteran had 
cancer.  The veteran told her he wanted her, the appellee, to 
have the insurance proceeds.  She did all the writing, as he 
did not write very well.  T, p. 33.

The appellee related that she took the veteran to check in 
with his parole officer weekly, and later she convinced the 
parole officer that he did not have to require the veteran to 
report weekly.  The appellee also disputed the appellant's 
assertion that she maintained firearms in her home and that 
was part of the veteran's fear.  The appellee related that 
the firearms in the home were in fact the veteran's although 
he could not own them lawfully.  T, pp. 36-37.  The appellee 
related that, it was her understanding that the second house 
she and the veteran moved into was owned jointly, and all 
their money went into one account.  T, p. 42.

The appellee related that the veteran was free to move out 
anytime he desired, as no-one forced him to live with her.  
Further, his parolee status did not force him to stay, as all 
he had to do was inform his parole officer he wanted to move.  
The appellee also disputed the appellant's assertions that 
the veteran was afraid by stating that he was the one with 
guns.  The appellee denied even knowing how to shoot.  She 
related that the veteran was lucid until his last days.  T, 
pp. 44-45.

D.G. testified at the Travel Board that she knew the veteran 
and the appellee throughout the time they resided together, 
and that she never heard the veteran say he wanted to leave 
the appellee.

Both the appellant and the appellee advised that additional 
information would be submitted, for which they waived initial 
RO consideration and for the Board to consider in arriving at 
a decision.

In a letter dated in March 2001, the appellant submitted a 
"Motion To Correct Transcript," in which she asserted that 
the Transcript of the Travel Board did not accurately reflect 
her testimony.  In a letter dated in May 2001, the 
undersigned VLJ informed the appellant that the transcript is 
basically an accurate transcription of her testimony, and 
that her comments would be made a part of the case file.

In an undated letter, the appellant's brother, F.J.H., 
relates that, whenever he attempted to visit his father, the 
appellee made it difficult for him to see the veteran and for 
them to talk alone.  Also submitted, is a letter from a 
J.P.S., who relates that the veteran mentioned on more than 
one occasion that he wanted his property to go to his 
children.

In a statement dated in November 2000, the appellant 
presented data from her calendar, which reflects several 
dates between May 1992 and July 1993 when she either called 
or visited the veteran.  She related that, on other occasions 
she called, and the appellee would inform her the veteran was 
not in, but she could hear him in the background asking who 
was calling.  The appellant also asserted that the pictures 
in the claim file demonstrate that she and her siblings 
interacted with the veteran prior to his last days and death.

The insurance file reflects a copy of a durable power of 
attorney, dated in June 1997, from the veteran to the 
appellant, which apparently was filed with the Pulaski 
County, Arkansas, Circuit Court.  There also is a copy of a 
December 1997 Complaint In Unlawful Retainer, wherein 
purportedly the veteran, through an attorney, sought court 
action to enforce a Notice To Vacate served on the appellee 
in September 1997.

In August 2000, the veteran's daughter, G.G., through her 
attorney, filed a Response in the Pulaski County, Arkansas, 
Probate Court to appellee's Petition for Appointment of a 
Special Administrator, and averred therein that she, G.G., 
was willing to serve in that capacity.  The Response also 
informs the Court that, as of that filing, it was not known 
whether the veteran died testate or intestate.

In a letter dated in July 2001, the appellant presented the 
names of several individuals who purportedly possessed 
knowledge of how the appellee mistreated the veteran.  The 
letter presents an apparent synopsis of what these people 
would say.  Those who responded to the RO's request for 
statements are set forth in the decision.

A November 2001 VA Form 119, Report of Contact, reflects 
that, as requested by the appellant, the RO contacted the 
Pulaski County, Arkansas, Parole Office and requested copies 
of the veteran's parole records.  The respondent advised that 
the veteran was paroled in 1985 and was under the office's 
supervision until his death, and that state law precluded 
release of any records without a subpoena.

In a June 2002 affidavit, A.G. relates that she was a 
neighbor of the veteran and the appellee for many years and 
was under the impression that they were married, as they were 
always together, and the veteran referred to her as his wife.  
A.G. relates that, on many occasions, the veteran was heard 
to say that he was changing the beneficiary of his NSLI 
policy to reflect that the appellee was the beneficiary.

The appellant also submitted a copy of the veteran's answer 
to a lawsuit filed by the appellee.  However, the page which 
contains paragraphs 7 through 11is not included.  The answer 
confirms that the veteran granted the appellee full power of 
attorney but also avers that she abused it by converting his 
assets to her own use, and that the appellant, under 
authority of the 1997 power of attorney granted her, revoked 
the veteran's power of attorney to the appellee.

In a document dated in July 2002, the appellant informed the 
RO that the reason she asserts that only she and three of her 
siblings claim to be the sole co-beneficiaries is that, by 
1993, the veteran and her mother were divorced, and the two 
other children named in the veteran's will were fathered with 
different mothers, and that the veteran provided for them in 
his will.

In a letter dated in October 2002, G.G., one of the veteran's 
children, in response to an RO inquiry, related that she 
recalls the veteran calling her to ask for current 
information as to married name and social security number.  
When she asked why, he responded that he was updating his VA 
records on his children, and he asked her to provide the 
information to the appellee who would put it on the form, 
because she wrote better than he and then handed the phone to 
the appellee.  G.G. relates that she has no doubt that the 
veteran intended for his benefits to go to his children.

A March 2003 letter from the Pulaski County, Arkansas, 
Sheriff's Office advises that there is no record of a contact 
with the veteran or that the Sheriff ever responded to the 
address at which the veteran and the appellee resided.  The 
RO developed this matter as a result of the appellant's 
assertion that the Sheriff responded to quell disputes 
between the veteran and the appellee.

A letter dated in February 2003 informs the RO that the 
parole officer named by the appellant is no longer employed 
by the Department of Community Punishment and no current 
address was known.  The appellant asserted that the officer 
could verify the veteran's desire to cease living with the 
appellee.

In a letter dated in June 2003, D.M. related that, some time 
in 1994, the veteran informed her that he had signed 
everything over to the appellee, and she had nothing to worry 
about if something happened to him.

A January 2004 RO Report of Contact reflects that the RO 
contacted L.M.H., one of the veteran's daughters, and she 
related that she did not know anything about the veteran's 
insurance, what he may have said about it, or know anything 
about the designation which her sister, the appellant, said 
existed.  This state of affairs existed as to her because of 
the distance between her home in Florida and the veteran's in 
Arkansas.  The other siblings always resided closer.  She is 
aware of the contest over the insurance policy proceeds.

The Board notes that the veteran's claim file contains a 
December 1978 Field Examination Report done while the veteran 
was imprisoned.  The report reflects that, as of the date of 
the report, the veteran had been in prison approximately 10 
years.  The evaluator described the veteran's daily routine, 
duties, his current family situation, and his condition.  The 
report reflects that the veteran's only dependents were his 
wife and L.M.H., then 15 years of age.  The veteran informed 
the evaluator that his children never wrote him or visited 
him, that his then wife visits perhaps once a year, and that 
he was interested in obtaining a divorce.  He also related 
that he wanted his children to be well cared for and, even if 
a divorce is granted, he wanted his guardian to continue to 
send money to L.M.H.  The evaluator opined the veteran was 
competent but deferred to other authorities to make that 
determination and recommended a psychiatric examination for 
that purpose.

Analysis.

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured party, possesses the 
right to designate the beneficiary or beneficiaries of the 
policy, and at all times enjoys the right to change the 
beneficiary or beneficiaries without the consent of such 
beneficiary or beneficiaries.  38 U.S.C.A. § 1917 (West 
2002); 38 C.F.R. § 8.19 (2003).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young v. Derwinski, 2 Vet. App. 59, 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999).

In an effort to carry her burden of proof, the appellant has 
endeavored to show the appellee's motive and intent to 
deceive the veteran through evidence that the appellee, on a 
number of occasions, signed the veteran's name to documents 
or created accounts or obligations without his knowledge or 
permission.  Nonetheless, as set forth above, there is no 
controversy as to the authenticity of the veteran's signature 
on the 1993 designation.  The appellant concedes the veteran 
signed the form, but asserts it was blank when the veteran 
signed it under the impression that she and three of her 
siblings would be listed as beneficiaries.  Thus, the 
appellant asserts the form is invalid in the sense that it 
does not represent the veteran's true intent, his signature 
notwithstanding.  The appellant argues that, the veteran's 
comments over the years that he wanted his children to have 
his insurance proceeds, as shown by the statements of those 
who claim that he made such comments, demonstrate his intent 
to name his children as beneficiaries, and that his calling 
and asking for his children's names and social security 
numbers to update his designation of beneficiary constituted 
the required overt act.

The Board finds that the appellant has not carried her burden 
of proof.  In light of the existing February 1993 designation 
of beneficiary, the appellant does not prevail under the 
first part of the West test, as that form designates the 
appellee as beneficiary, and its invalidity has not been 
shown.  While the Board notes that the form appears to have 
been accomplished in all respects by the appellee, except for 
the veteran's signature, including her having signed as 
witness, the form is nonetheless valid on its face.  There is 
no statutory or regulatory provision which precludes a 
beneficiary from signing as a witness to the document.  
Nonetheless, the appellant's approach necessarily involves 
the remainder of the applicable legal standard for 
determining the veteran's intent.

Applying the second part of the West test, the appellant's 
evidence falls far short of showing the veteran's intent to 
name his children as beneficiaries by clear and convincing 
evidence.  Clear and convincing evidence raises an abiding 
conviction that an assertion is highly probable; it instantly 
tips the evidentiary scales when weighed against the evidence 
offered in opposition.  See Colorado v. New Mexico, 467 U.S. 
310, 316, 104 S. Ct. 2433, 81 L.Ed.2d 247 (1984).  The 
evidence submitted by the appellant does not raise such a 
conviction.

The first deficiency in the appellant's evidence is that, 
even assuming all of the nefarious motives and acts she 
attributes to the appellee, none of the evidence explicitly 
sheds light on the veteran's and appellee's relationship as 
it existed in February 1993.  Notwithstanding the fear and 
suspicion which the appellant claims the veteran had of the 
appellee, it is noteworthy that, even according to the 
appellant's testimony, the veteran not only involved the 
appellee in the process of preparing the designation of 
beneficiary but invited her to be involved.  It is not 
unreasonable to infer that, were the veteran as fearful and 
wary of the appellee as the appellant asserts, he would not 
even have informed her of his actions, let alone asked her to 
assist, especially if he had told the appellant that the 
appellee had been signing his name to things, as claimed by 
the appellant.  Similar questions arise from the realtor's, 
(R.W.) statement.

Mr. W. related that, from his business and personal 
relationship, and several conversations with the veteran, he 
knew the veteran was afraid of the appellee.  As noted above, 
Mr. W.'s statement sheds no light on 1993.  Nonetheless, the 
Board notes that the veteran's supposed fear did not deter 
him from retaining Mr. W. to find him another home, contrary 
to the appellant's assertion that he was afraid to move.  
Further, it also is noteworthy that despite the lawsuits 
between the parties and the other allegations, that it never 
occurred to the veteran to follow-up on the status of his 
insurance policy.  And this was the state of affairs in 1997.  
The Board also notes the veteran's 1993 inquiry into the 
status of his insurance dividend check.  One may reasonably 
assume that, if he cashed the check he did not remember doing 
so or he would not have made the inquiry.  Yet, the 
information that the check was mailed and had been cashed did 
not cause him to inquire into the status of his policy and 
designated beneficiary.

Thus, in light of these factors, and the evidence in 
opposition, such as the affidavit of A.G., which relates that 
the veteran commented that he made the appellee the 
beneficiary, the appellant's evidence falls short of clear 
and convincing evidence that the veteran intended his 
children over the appellee as beneficiary.  The Board also 
doubts that obtaining his married daughters' social security 
numbers, etc., and even placing their names on a form, 
constitutes the overt act envisioned by the law, especially 
in light of the less than convincing evidence of intent.  See 
Tierney v. United States, 315 F.Supp. 1073, 75 (D. Mass. 
1970) (veteran signed form and placed it in stamped envelope 
addressed to VA but kept it in desk drawer rather than mail 
it).

There also is the matter of the inconsistency in the 
appellant's statements.  In her 1998 affidavit and a prior 
letter, the appellant stated that the veteran called her as 
he had the other children to obtain her social security 
number and married name.  At the Travel Board, however, the 
appellant testified that the veteran called her and asked her 
to obtain the information from the other siblings and then 
report it to him.  Further, the appellant testified that the 
two children not asserted as beneficiaries were purposely 
excluded because they are provided for in the veteran's will.  
However, the document titled First Codicil does not bequeath 
anything to those children.  Their only mention is in listing 
them as children of the veteran.  Finally, the appellant's 
sister, G.G., in her 2000 Response, averred to the Probate 
Court that it was not known if the veteran had a will.  
Consequently, the Board must conclude that neither the so 
called First Codicil or any other document has been proffered 
to the Pulaski County, Arkansas, Probate Court as the 
veteran's will.  The appellant disputed the appellee's 
assertion that the she only saw the veteran's daughter, 
L.M.H., once visit him while he was imprisoned.  The 
appellant testified that the veteran's family visited him 
frequently.  The December 1978 Field Examination Report, 
however, reflects that the veteran reported that his family 
did not visit or write him, except for once yearly visits by 
his former wife.

Therefore, without even considering the fact that there was 
no legal requirement for the veteran to submit an "updated" 
form with his daughters' married names for them to share in 
the proceeds, as they already were listed on the 1967 
designation, the evidence is hardly in a clear and convincing 
state.  The Board also finds that the appellant has not met 
the third part of the West test in that she has not met the 
burden of proof of the veteran's intent by a preponderance of 
the evidence, with proof that the veteran did all reasonably 
necessary, or at least all he thought necessary, to 
effectuate his intent.  As mentioned, none of her evidence of 
alleged trickery or fraud by the appellee relates to the 1993 
time frame, except her own testimony, which goes against 
human experience.  The appellant testified that, in 1993, she 
actually saw a completed designation form with her and her 
siblings' names on it, for which the appellee later 
supposedly substituted the current form with her name as 
beneficiary.  Yet, all of the conflict with the appellee to 
which the appellant testified, and the fraudulent acts of 
which she accuses her, did not prompt the appellant either to 
inquire into the veteran's policy or suggest to him that he 
do so.
 
The appellant seeks to blunt this reality by asserting that 
the veteran was afraid of the appellee, even too afraid to 
change his residence for fear of causing his parole to be 
revoked.  The Board, however, deems this highly doubtful.  In 
addition to the appellee disputing this assertion in her 
testimony, the Board notes that the veteran spent many years 
in prison and on parole.  It is highly unlikely that the 
veteran would have thought that he could not change his place 
of residence, at least within his local area, as long as he 
did so with the knowledge of his parole officer.  This is 
demonstrated by R.W.'s testimony that the veteran retained 
him to locate another home.

Even if the appellant meets the burden of showing the 
veteran's intent by a preponderance of the evidence test, 
there still is insufficient evidence that the insured veteran 
did everything reasonably necessary, or at least everything 
he subjectively and reasonably believed was necessary, to 
effectuate his intention, as alleged by the appellant.  
Assuming arguendo that a designation of beneficiary with the 
appellant and her siblings as beneficiaries ever existed, the 
veteran certainly did not see to it having been mailed.  
Further, if the appellee did in fact deceitfully prepare 
another form which the veteran signed blank, he certainly did 
not later review the latter.  Such laxity appears 
inconsistent with one so concerned with his affairs that he 
would update a form which already reflected his children as 
co-beneficiaries solely to reflect his daughters' married 
names and social security numbers.  It is noteworthy that the 
appellant has never asserted that the veteran's stated reason 
for updating the form included deleting his former wife, the 
appellant's mother, who also is listed as a co-beneficiary 
with the children on the 1967 form.  In light of the 
veteran's stated attitude towards her, as reflected in the 
December 1978 Field Examination Report, that certainly would 
have been a more plausible basis than merely updating the 
form to show his daughters' married names.


ORDER

Because J.M.F., the appellee, is the last-named beneficiary 
of the veteran's NSLI policy, the appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



